UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6682



THOMAS M. TULLY,

                                                Plaintiff - Appellant,

          versus


NICOLE M. SPICER, Frederick County Virginia
Commonwealth Attorney; MELISSA RICE, Director
of Victim Witness Program; FRED D. HILDEBRAND,
Supervisor of Northwestern Regional Adult
Detention   Center;   GENE   BOYCE,   Telephone
overseer   at   Northwestern   Regional   Adult
Detention Center; LISA HOSKINS, Convicted liar
in Virginia Court System,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00188-SGW)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas M. Tully, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas   M.   Tully   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.                  Tully

v. Spicer, No. 7:07-cv-00188-SGW (W.D. Va. Apr. 19, 2007).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -